      Case 1:18-cv-00068 Document 578 Filed on 07/27/21 in TXSD Page 1 of 5




                       UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                           BROWNSVILLE DIVISION


STATE OF TEXAS, et al.,

Plaintiffs,

v.                                         Case No. 18-cv-00068

UNITED STATES OF AMERICA, et al.,

Defendants,

and

KARLA PEREZ, et al.,

STATE OF NEW JERSEY,

Defendant-Intervenors.


                    SECOND NOTICE OF COMPLIANCE WITH
                      THE COURT’S ORDER [ECF No. 576]
     Case 1:18-cv-00068 Document 578 Filed on 07/27/21 in TXSD Page 2 of 5




       On July 16, 2021, the Court granted Plaintiffs’ Motion for Summary Judgment in part,

ECF No. 575, and issued a permanent injunction, ECF No. 576. The injunction prohibits the

Federal Defendants from administering the DACA policy and from reimplementing DACA

without compliance with the Administrative Procedure Act. The Court stayed portions of its

permanent injunction, permitting the Federal Defendants to continue to accept but not grant

requests from initial requestors and to continue to grant renewal requests for existing requestors.

Pursuant to the Court’s order, the Federal Defendants submit the following:

       1. On July 16, 2021, in order to comply with the Court’s permanent injunction, the U.S.

Citizenship and Immigration Services (USCIS) instructed its DACA adjudicators to cease

granting initial DACA requests as of that date. See Exhibit A, Declaration of Tracy L. Renaud

(“Renaud Decl.”), July 27, 2021, ¶ 5.

       2. As noted, the Court’s injunction permits USCIS to continue to accept new DACA

requests but specifies that it “may not grant” these requests. ECF No. 576, at 4. USCIS reports,

however, that nine initial DACA requests were acted upon in error between July 17-19, 2021.

Id. ¶ 14. The government regrets this error, and USCIS is in the process of correcting it by

notifying those individuals who received approvals that the approvals were void at the time they

were issued given this Court’s injunction and that those individuals do not have a valid grant of

DACA. Id. ¶ 14.

       3. Consistent with the Court’s stay of its injunction, USCIS has instructed DACA

adjudicators to continue accepting DACA renewal requests from those individuals who had

obtained DACA on or before July 16, 2021, and granting or denying those requests under

existing policy. Id. ¶ 6. On July 27, 2021, USCIS published the attached Frequently Asked

Questions regarding USCIS’s implementation of the Court’s order to its public website. See



                                                 1
     Case 1:18-cv-00068 Document 578 Filed on 07/27/21 in TXSD Page 3 of 5




Exhibit B, Frequently Asked Questions, https://www.uscis.gov/humanitarian/consideration-of-

deferred-action-for-childhood-arrivals-daca/frequently-asked-questions at 2-8 (July 27, 2021)

(last visited July 27, 2021).

       4. With respect to “DACA recipients who obtained that status on or before the date of

[the Court’s] injunction,” the Court has permitted the Federal Defendants to grant “DACA

renewal applications for these existing recipients (regardless of when the renewal applications

are submitted).” ECF No. 576, at 4. Since 2014, USCIS’s longstanding policy has been to

accept renewal requests from individuals whose deferred action under DACA has been expired

for less than a year, and those individuals would have obtained DACA as a renewal prior to this

Court’s injunction. See USCIS, Renew Your DACA,

https://www.uscis.gov/humanitarian/renew-your-daca (“Please note, if you file after your most

recent DACA period expired, but within one year of its expiration, you may submit a request to

renew your DACA.”); see also Renaud Decl. ¶ 9 (describing longstanding policy). The Federal

Defendants understand the Court’s order to allow USCIS to grant renewal to these individuals,

all of whom originally received DACA on or before the date of the Court’s injunction. Absent

further guidance from this Court, the Federal Defendants will continue to act on that category of

renewal requests in accordance with USCIS’s preexisting renewal policy and consistent with the

Court’s stay allowing grants of renewal requests for individuals previously granted DACA.




                                                2
     Case 1:18-cv-00068 Document 578 Filed on 07/27/21 in TXSD Page 4 of 5




Dated: July 27, 2021                             Respectfully submitted,
BRIAN M. BOYNTON                                 /s/ Jeffrey S. Robins
Acting Assistant Attorney General                JEFFREY S. ROBINS
Civil Division                                   Attorney-in-Charge
                                                 Deputy Director
AUGUST E. FLENTJE
Special Counsel                                  JAMES J. WALKER
Civil Division                                   Senior Litigation Counsel
                                                 U.S. Department of Justice
WILLIAM C. PEACHEY                               Civil Division
Director, Office of Immigration Litigation       Office of Immigration Litigation
District Court Section                           District Court Section
                                                 P.O. Box 868, Ben Franklin Station
                                                 Washington, D.C. 20044
                                                 Phone: (202) 532-4468
                                                 Fax: (202) 305-7000
                                                 Email: james.walker3@usdoj.gov

                                                 Attorneys for Federal Defendants




                                             3
     Case 1:18-cv-00068 Document 578 Filed on 07/27/21 in TXSD Page 5 of 5




                                   CERTIFICATE OF SERVICE


          I certify that on July 27, 2021, this document was electronically filed with the Clerk of

the Court using the CM/ECF system, which will send notification of such filing to all counsel of

record.

                                                        /s/ Jeffrey S. Robins
                                                        JEFFREY S. ROBINS
